 

Exhibit 10.2

 

JOINDER AND AMENDMENT NO. 5

TO AMENDED AND RESTATED LOAN AGREEMENT

This JOINDER AND AMENDMENT NO. 5 TO AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”), is entered into as of April 25, 2019, by and among PREFORMED LINE
PRODUCTS COMPANY, an Ohio corporation (“PLP”), PREFORMED LINE PRODUCTS
(AUSTRALIA) PTY LTD., a corporation incorporated under the laws of the
Commonwealth of Australia (“PLP Australia”). BELOS-PLP S.A., a company organized
under the laws of Poland (“PLP Poland”, and collectively with PLP and PLP
Australia, the “Existing Borrowers”), and PT PREFORMED LINE PRODUCTS INDONESIA,
a company organized under the laws of Indonesia (“PLP Indonesia”, and
collectively with the Existing Borrowers, the “Borrowers” and each a
“Borrower”), and PNC BANK, NATIONAL ASSOCIATION, a national banking association,
its successors and assigns, as lender (“Bank”).

WITNESSETH:

WHEREAS, PLP, PLP Australia and Bank have entered into that certain Amended and
Restated Loan Agreement, dated as of September 24, 2015, as amended pursuant to
that certain (1) Amendment No. 1 to Amended and Restated Loan Agreement, dated
as of November 6, 2015, by and among PLP, PLP Australia, and Bank, (2) Amendment
No. 2 to Amended and Restated Loan Agreement, dated as of August 22, 2016, by
and among PLP, PLP Australia, and Bank, (3) Joinder and Amendment No. 3 to
Amended and Restated Loan Agreement, dated as of March 13, 2018, by and among
PLP, PLP Australia, PLP Poland, and Bank, and (4) Amendment No. 4 to Amended and
Restated Loan Agreement, dated as of November 30, 2018, by and among PLP, PLP
Australia, PLP Poland, and Bank (as further amended, restated, modified or
supplemented from time to time, the “Loan Agreement”), pursuant to which Bank
has made certain loans and financial accommodations available to Existing
Borrowers;

WHEREAS, the Existing Borrowers desire to add PLP Indonesia to the Loan
Agreement as a Borrower; and

WHEREAS, the parties desire to otherwise amend the Loan Agreement as hereinafter
set forth;

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

1.DEFINED TERMS.

Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Loan Agreement.

2.JOINDER.

In consideration of PLP Indonesia becoming a Borrower under the terms of the
Loan Agreement, PLP Indonesia hereby agrees that effective as of the date of
this Amendment it hereby is, and shall be deemed to be, a “Borrower” under the
Loan Agreement, the Term Note and other Loan Documents to which Borrowers are a
party, and agrees that from the date of this Amendment and so long as any Term
Loan shall remain outstanding and until the payment in full of the advances
under the Term Note and all other amounts payable under the Term Note and the
other Loan Documents, PLP Indonesia has, subject to the terms and limitations of
the Loan Agreement and the Term Note, assumed the joint and several obligations
of a “Borrower” under, and PLP Indonesia shall perform, comply with and be
subject to and bound by, jointly and severally, each of the terms, provisions
and waivers of, the Loan Agreement, the Term Note and each of the other Loan
Documents which are stated to apply to or are made by a “Borrower” or a
“Company.” Notwithstanding anything to the contrary in the foregoing, and for
the avoidance of doubt, PLP Indonesia may not borrow Revolving Loans under the
Loan Agreement. Without limiting the generality of the foregoing, PLP Indonesia
hereby represents and warrants that (i) each of the representations and
warranties set forth in Section 3 of the Loan Agreement are true and correct as
to PLP Indonesia on and as of the date of this Amendment, and (ii) PLP Indonesia
has heretofore received a true and correct copy of the Loan Agreement, the Term
Note and each of the other Loan Documents (including any modifications or
amendments thereof or supplements or waivers thereto) in effect on the date
hereof. PLP Indonesia hereby makes, affirms and ratifies in favor of the Bank,
the Loan Agreement, the Term Note and each of the other Loan Documents given by
the Borrowers to the Bank. In furtherance of the foregoing, PLP Indonesia shall
execute and deliver or cause to be executed and delivered at any time and from
time to time such further certificates, instruments, agreements and documents
and do or cause to be done such further acts as may be necessary in the opinion
of Bank to carry out more effectively the provisions and purposes of this
Section.

1

4816-3512-3855, v.1

--------------------------------------------------------------------------------

 

3.AMENDMENTS TO THE LOAN AGREEMENT.

3.1Amendment to Loan Agreement.

The first paragraph of the Loan Agreement is amended by deleting such paragraph
in its entirety and substituting the following therefor:

THIS AMENDED AND RESTATED LOAN AGREEMENT (the “Agreement”), is entered into as
of September 24, 2015, between PREFORMED LINE PRODUCTS COMPANY, a corporation
incorporated under the laws of the State of Ohio (“PLP”), with an address at 660
Beta Drive, Mayfield Village, Ohio 44143, PREFORMED LINE PRODUCTS (AUSTRALIA)
PTY ltd, a corporation incorporated under the laws of the Commonwealth of
Australia (“PLP Australia”), with an address at 190 Power Street, Glendenning
NSW 2761, Australia, BELOS-PLP S.A., a company organized under the laws of
Poland, (“PLP Poland”), with an address at 43-301 Bielsko-Biala, ul. Gen. J.
Kustronia 74, Poland, PT PREFORMED LINE PRODUCTS INDONESIA, a company organized
under the laws of Indonesia (“PLP Indonesia”), with an address at MM2100
Industrial Area, Jalan Irian VIII Block NN No. 12, Bekasi, Jawa Barat 17530,
Indonesia, and PNC BANK, NATIONAL ASSOCIATION (the “Bank”), with an address at
1900 East Ninth Street, Cleveland, Ohio 44114.

3.2Amendment to Section 1.

The first paragraph of Section 1 of the Loan Agreement is amended by deleting
such paragraph in its entirety and substituting the following two new paragraphs
therefor:

The Bank has made or may make one or more revolving loans (collectively and
individually, the “Revolving Loan” or a “Revolving Loan”) to the Existing
Borrowers subject to the terms and conditions and in reliance upon the
representations and warranties of the Borrowers set forth in this Agreement. The
Revolving Loan is or will be evidenced by a promissory note or notes of the
Existing Borrowers and all renewals, extensions, amendments and restatements
thereof (if one or more, collectively, the “Revolving Note”) acceptable to the
Bank, which shall set forth the interest rate, repayment and other provisions,
the terms of which are incorporated into this Agreement by reference. For the
avoidance of doubt, PLP Indonesia may not borrow Revolving Loans hereunder.

One of the loans governed by this Agreement is a term loan in the amount of
$8,000,000 (the “Term Loan”, and together with the Revolving Loan, the “Loan”)
to PLP and PLP Indonesia subject to the terms and conditions and in reliance
upon the representations and warranties of the Borrowers set forth in this
Agreement. The Term Loan is or will be evidenced by a promissory note or notes
of PLP and PLP Indonesia and all renewals, extensions, amendments and
restatements thereof (if one or more, collectively, the “Term Note”, and
together with the Revolving Note, the “Note”) acceptable to the Bank, which
shall set forth the interest rate, repayment and other provisions, the terms of
which are incorporated into this Agreement by reference. The proceeds of the
Term Loan will be used for the purchase of a commercial building located at
MM2100 Industrial Area, Jalan Irian VIII Block NN No. 12, Bekasi, Jawa Barat
17530, Indonesia.

3.3Further Amendment to Section 1.

The third paragraph (for the avoidance of doubt, the third paragraph before
giving effect to this Amendment) of Section 1 of the Loan Agreement is amended
by deleting such paragraph in its entirety and substituting the following
therefor:

The term “Borrowers” shall mean, collectively, PLP, PLP Australia, PLP Poland,
and PLP Indonesia, and “Borrower” means any one of them, as the context may
require.

3.4Amendment to Section 2.1.

Section 2.1 of the Loan Agreement shall be amended by deleting section 2.1(b) in
its entirety and substituting the following therefor:

(b)the sum of the then aggregate outstanding Revolving Loans plus the then LC
Exposure would exceed $65,000,000.

2

4816-3512-3855, v.1

--------------------------------------------------------------------------------

 

3.5Amendment to Section 2.6.

Section 2.6 of the Loan Agreement shall be amended by deleting such section in
its entirety and substituting the following therefor:

2.6Subject to Loan Back-up. In the event of a draw under any subject LC, Bank is
irrevocably authorized to prepare, to sign any Borrower’s name to, and to
deliver on any Borrower’s behalf an appropriate credit request requesting a
Revolving Loan in an amount equal to the reimbursement amount plus any interest
thereon, in the applicable currency. Bank will make the requested Revolving Loan
even if any Event of Default shall then exist and even if Borrowers for any
other reason would then not be entitled to obtain any subject loan. Bank shall
disburse all such loan proceeds directly to Bank to satisfy Borrowers’
reimbursement liability.

3.6Amendment to Section 2.7.

The opening sentence of Section 2.7 of the Loan Agreement shall be amended by
deleting such sentence in its entirety and substituting the following therefor:

The obligation of Bank to make, and of Borrowers to pay, the Revolving Loans
made pursuant to the preceding section shall be absolute and unconditional and
shall be performed under all circumstances, including (without limitation):

3.7Amendment to Section 2.8.

The last sentence of Section 2.8 of the Loan Agreement shall be amended by
deleting such sentence in its entirety and substituting the following therefor:

Moneys in such account shall be applied by the Bank for draws on subject LCs for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Revolving Loans has been
accelerated, be applied to satisfy any other obligations.

3.8Amendment to Section 5.8.

Clause (i) of the first sentence of Section 5.8 of the Loan Agreement shall be
amended by deleting such sentence in its entirety and substituting the following
therefor:

5.8Acquisitions. Make acquisitions of all or substantially all of the property
or assets of any person, firm, corporation or other entity, except that PLP may
make purchases or other acquisitions of all or substantially all of the capital
stock or assets and business of any corporation, division or other business
enterprise so long as (i) the aggregate consideration of any individual
transaction does not exceed $35,000,000 and the aggregate consideration of all
such transactions consummated after September 24, 2015 does not exceed
$55,000,000, (ii) both immediately before and after giving effect to the
proposed transaction, no Default or Event of Default shall exist, (iii) both
immediately before and after giving effect to the proposed transaction, PLP
shall be in compliance with the Financial Covenants, (iv) (A) not less than 30
days prior to the consummation of the proposed transaction, PLP shall have
provided the Bank with notice of such transaction, (B) not less than ten (10)
Business Days prior to the consummation of the proposed transaction, (1) copies
of then available drafts of all agreements and other instruments and documents
to be executed in connection with such transaction and (2) a copy of all
business and financial information reasonably requested by the Bank including
pro forma consolidating financial statements and statements of cash flow, and
(C) not less than two (2) Business Days prior to the consummation of the
proposed transaction, copies of the final forms of all agreements and other
instruments and documents to be executed in connection with such transaction
(collectively, the “Final Agreements”) (together with all drafts thereof
produced after the delivery of the drafts delivered under clause (iv)(B) of this
Section 5.8), and (v) the terms of the proposed transaction are reasonably
acceptable to the Bank. So long as Bank shall have received all of the items
referred to in the foregoing clause (iv) of this Section 5.8 within the time
periods set forth therein, the Bank shall notify PLP not later than one (1)
Business Day prior to the consummation of the proposed transaction whether or
not the terms of such transaction are acceptable to the Bank. In the event that
Bank so notifies PLP that the terms of the proposed transaction are acceptable
to the Bank, so long as all of the conditions set forth in this Section 5.8
shall have been met, PLP may proceed to consummate the proposed transaction in
accordance with, and utilizing, the Final Agreements with respect to such
proposed transaction (it being understood that such Final Agreements may contain
minor, non-substantive changes to the non-material terms thereof). Not later
than ten (10) Business Days after the consummation of any such transaction, PLP
shall deliver to Bank copies of all of the agreements, instruments and other
documents executed and delivered in connection therewith.

3

4816-3512-3855, v.1

--------------------------------------------------------------------------------

 

3.9Amendment to Section 7.2.

Section 7.2 of the Loan Agreement shall be amended by deleting section 7.2(c) in
its entirety and substituting the following therefor:

(c)After giving effect to any Revolving Loan or the issuance of any subject LC,
the aggregate outstanding balance of the Revolving Loans plus the aggregate face
amount of all outstanding subject LCs shall not exceed $65,000,000.

3.10Amendment to Section 11.

The first sentence of Section 11 of the Loan Agreement shall be amended by
deleting such sentence in its entirety and substituting the following therefor:

Subject to the limitations with respect to the obligation and liability of PLP
Australia, PLP Poland, and PLP Indonesia set forth in the Note, all obligations
arising under this Agreement and the other the Loan Documents shall be joint and
several, and each Borrower shall make payment upon the maturity of such
obligations by acceleration or otherwise, and such obligation and liability on
the part of each Borrower shall in no way be affected by any extensions,
renewals and forbearance granted by the Lender to any Borrower, failure of the
Lender to give any Borrower notice of borrowing or any other notice, any failure
of the Lender to pursue or preserve its rights against any Borrower, the release
by the Lender of any collateral (if any) now or thereafter acquired from any
Borrower, and such agreement by each Borrower to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by the Lender
to the other Borrowers or any collateral for such Borrower’s obligations or the
lack thereof.

3.11Amendment to Section 12.11.

Section 12 of the Loan Agreement shall be amended by deleting Section 12.11 in
its entirety and substituting the following therefor:

12.11Governing Law and Jurisdiction: Arbitration, (a) This Agreement has been
delivered to and accepted by the Bank and will be deemed to be made in the State
where the Bank’s office indicated above is located. This Agreement will be
interpreted and the rights and LIABILITIES OF THE PARTIES HERETO DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE BANK’S OFFICE INDICATED ABOVE IS
LOCATED, EXCLUDING ITS CONFLICT OF LAWS RULES. Each Borrower hereby irrevocably
consents to the exclusive jurisdiction of any state or federal court in the
county or judicial district where the Bank’s office indicated above is located;
provided that nothing contained in this Agreement will prevent the Bank from
bringing any action, enforcing any award or judgment or exercising any rights
against any Borrower individually, against any security or against any property
of any Borrower within any other county, state or other foreign or domestic
jurisdiction. The Bank and each Borrower agree that the venue provided above is
the most convenient forum for both the Bank and the Borrowers. Each Borrower
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Agreement.

(b)Arbitration. Upon demand of PLP Indonesia or Bank, whether made before or
after institution of any judicial proceeding, any claim or controversy between
Bank and PLP Indonesia arising out of or relating to the Loan Documents (a
“Dispute”) shall be resolved by binding arbitration conducted under and governed
by the Commercial Financial Disputes Arbitration Rules (the “Arbitration Rules”)
of the American Arbitration Association (the “AAA”) and the Federal Arbitration
Act. Disputes may include, without limitation, tort claims, counterclaims, a
dispute as to whether a matter is subject to arbitration, claims brought as
class actions, or claims arising from documents executed in the future. A
judgment upon the award may be entered in any court having jurisdiction.
Notwithstanding the foregoing, this arbitration provision does not apply to
disputes under or related to swap agreements. Special Rules. All arbitration
hearings shall be conducted in the city named in the address of Bank first
stated above. A hearing shall begin within 90 days of demand for arbitration and
all hearings shall conclude within 120 days of demand for arbitration. These
time limitations may not be extended unless a party shows cause for extension
and then for no more than a total of 60 days. The expedited procedures set forth
in Rule 51 et seq. of the Arbitration Rules shall be applicable to claims of
less than $1,000,000.00. Arbitrators shall be licensed attorneys selected from
the Commercial Financial Dispute Arbitration Panel of the AAA. The parties do
not waive applicable Federal or state substantive law except as provided herein.
Preservation and Limitation of Remedies. Notwithstanding the preceding binding
arbitration provisions, the parties agree to preserve, without diminution,
certain remedies that any party may exercise before or after an arbitration
proceeding is brought. The parties shall have the right to proceed in any court
of proper jurisdiction or by self-help to exercise or prosecute the following
remedies, as applicable: (i) all rights to foreclose against any real or
personal property or other security by exercising

4

4816-3512-3855, v.1

--------------------------------------------------------------------------------

 

a power of sale or under applicable law by judicial foreclosure including a
proceeding to confirm the sale; (ii) all rights of self-help including peaceful
occupation of real property and collection of rents, set-off, and peaceful
possession of personal property; (iii) obtaining provisional or ancillary
remedies including injunctive relief, sequestration, garnishment, attachment,
appointment of receiver and filing an involuntary bankruptcy proceeding; and
(iv) when applicable, a judgment by confession of judgment. Any claim or
controversy with regard to any party's entitlement to such remedies is a
Dispute. Waiver of Jury Trial. EACH OF PLP INDONESIA AND THE BANK ACKNOWLEDGES
THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED ANY RIGHT
THEY MAY HAVE TO JURY TRIAL WITH REGARD TO A DISPUTE. Representation by PLP
Indonesia. PLP Indonesia represents and warrants to the Bank that it has
received the requisite authorizations from the applicable governmental authority
to submit disputes arising under the Loan Documents to arbitration in the manner
set forth herein.

3.12Amendment to Addendum.

The opening paragraph of the Addendum to the Loan Agreement shall be amended by
deleting such paragraph in its entirety and substituting the following therefor

ADDENDUM to that certain Amended and Restated Loan Agreement dated September 24,
2015 between PREFORMED LINE PRODUCTS COMPANY, PREFORMED LINE PRODUCTS PTY LTD,
BELOS-PLP S.A., and PT PREFORMED LINE PRODUCTS INDONESIA, as the Borrowers and
PNC Bank, National Association, as the Bank. Capitalized terms used in this
Addendum and not otherwise defined shall have the meanings given them in the
Agreement. Section numbers below refer to the sections of the Agreement.

4.REPRESENTATIONS AND WARRANTIES.

Each of the Borrowers hereby represents and warrants to Bank as follows:

4.1The Amendment. This Amendment has been duly and validly executed by an
authorized officer of such Borrower and constitutes the legal, valid and binding
obligation of such Borrower enforceable against such Borrower in accordance with
its terms.

4.2Loan Agreement. The Loan Agreement, as amended by this Amendment, remains in
full force and effect and remains the valid and binding obligation of each
Borrower enforceable against each Borrower in accordance with its terms. Each
Borrower hereby ratifies and confirms the Loan Agreement.

4.3Claims and Defenses. As of the date of this Amendment, no Borrower has any
defenses, claims, counterclaims or setoffs with respect to the Loan Agreement or
its Obligations thereunder or with respect to any actions of Bank or any of its
respective officers, directors, shareholders, employees, agents or attorneys,
and each Borrower irrevocably and absolutely waives any such defenses, claims,
counterclaims and setoffs and releases Bank and each of its respective officers,
directors, shareholders, employees, agents and attorneys from the same.

4.4Representations and Warranties. The representations and warranties of each
Borrower contained in the Loan Agreement (as amended hereby) and the other Loan
Documents (as amended in connection herewith), are true and correct.

4.5No Event of Default. No Event of Default or condition which, but for the
giving of notice or passage of time, would give rise to an Event of Default has
occurred and is continuing.

4.6Material Adverse Change. No Material Adverse Change has occurred since the
Closing Date.

5.REAFFIRMATION.

Each of the Borrowers hereby acknowledges and agrees that the terms and
provisions hereof shall not affect in any way any payment, performance,
observance or other obligations or liabilities of such Borrower under the Loan
Agreement or under any of the other Loan Documents, all of which obligations and
liabilities shall remain in full force and effect and extend to the further
loans, extensions of credit and other Obligations incurred under the Loan
Documents, and each of which obligations and liabilities are hereby ratified,
confirmed and reaffirmed in all respects.

5

4816-3512-3855, v.1

--------------------------------------------------------------------------------

 

6.CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AMENDMENT.

In addition to all of the other conditions and agreements set forth herein, the
effectiveness of this Amendment is subject to each of the following conditions
precedent:

6.1Joinder and Amendment No. 5 to Amended and Restated Loan Agreement. Bank
shall have received an original counterpart of this Amendment, executed and
delivered by a duly authorized officer of each Borrower.

6.2Term Note. Bank shall have received that certain Term Note, dated as of the
date hereof, executed and delivered by a duly authorized officer of PLP and PLP
Indonesia in favor of Bank.

6.3Fees and Expenses. Borrowers shall have paid all fees of Bank in connection
with this Amendment including, without limitation, all legal fees.

6.4Resolutions: Officer’s Certificate of PLP. Bank shall have received (a) a
copy of the resolutions, in form and substance satisfactory to Bank, of the
Board of Directors of PLP authorizing the execution, delivery and performance of
this Amendment and the Term Note and all other agreements, documents and
instruments executed in connection therewith, (b) a certificate of the Secretary
or Assistant Secretary of PLP, as to the incumbency and signature of the
officers of PLP executing this Amendment and the Term Note and all other
agreements, documents or instruments executed in connection therewith, together
with evidence of the incumbency of such Secretary or Assistant Secretary, and
(c) a certificate of the Secretary or Assistant Secretary of PLP as to the
Articles of Incorporation of PLP and as to the Code of Regulations of PLP.

6.5Resolutions: Officer’s Certificate of PLP Indonesia. Bank shall have received
(a) a copy of the resolutions, in form and substance satisfactory to Bank, of
the Board of Directors or other governing body of PLP Indonesia authorizing the
joinder to the Loan Agreement and the other Loan Documents and the execution,
delivery and performance of this Amendment, the Term Note and all other
agreements, documents and instruments executed in connection therewith, (b) a
certificate of the Secretary or Assistant Secretary of PLP Indonesia, as to the
incumbency and signature of the officers of PLP Indonesia executing this
Amendment, the Term Note and all other agreements, documents or instruments
executed in connection therewith, together with evidence of the incumbency of
such Secretary or Assistant Secretary, and (c) a certificate of the Secretary or
Assistant Secretary of PLP Indonesia as to the organizational documents of PLP
Indonesia.

6.6Opinion of Counsel to PLP. Bank shall have received an opinion letter from
U.S. counsel to PLP with respect to the Amendment, the Term Note, the Loan
Agreement and the other Loan Documents in form and substance satisfactory to
Bank.

6.7Opinion of Counsel to PLP Indonesia. Bank shall have received an opinion
letter from Indonesian counsel to PLP Indonesia with respect to the Amendment,
the Term Note, the Loan Agreement and the other Loan Documents in form and
substance satisfactory to Bank.

6.8Good Standing Certificates. Bank shall have received good standing
certificates (or foreign equivalents as applicable) for PLP and PLP Indonesia
dated not more than 30 days prior to the date hereof, issued by the Secretary of
State or other appropriate official of PLP’s and PLP Indonesia’s jurisdiction of
incorporation and each jurisdiction where the conduct of PLP’s and PLP
Indonesia’s business activities or the ownership of its properties necessitates
qualification.

6.8Other Documents and Deliveries. Bank shall have received such other
agreements, documents, and instruments executed in connection with this
Amendment and any other materials as reasonably requested by Bank.

6

4816-3512-3855, v.1

--------------------------------------------------------------------------------

 

7.MISCELLANEOUS.

7.1Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of Ohio, without regard to principles of
conflict of law.

7.2Severability. Each provision of this Amendment shall be interpreted in such
manner as to be valid under applicable law, but if any provision hereof shall be
invalid under applicable law, such provision shall be ineffective to the extent
of such invalidity, without invalidating the remainder of such provision or the
remaining provisions hereof.

7.3Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
hereof by facsimile shall be effective as manual delivery of such counterpart;
provided, however. that, each party hereto will promptly thereafter deliver
counterpart originals of such counterpart facsimiles delivered by or on behalf
of such party.

7.4Nonwaiver. The execution, delivery, performance and effectiveness of this
Amendment shall not operate nor be deemed to be nor construed as a waiver (i) of
any right, power or remedy of Bank under the Loan Agreement, nor (ii) of any
term, provision, representation, warranty or covenant contained in the Loan
Agreement or any other documentation executed in connection therewith. Further,
none of the provisions of this Amendment shall constitute, be deemed to be or
construed as, a waiver of any Event of Default under the Loan Agreement, as
amended by this Agreement.

7.5Reference to and Effect on the Loan Agreement. Upon the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof’, “herein”, or words of like import shall mean and be a
reference to the Loan Agreement, as amended hereby, and each reference to the
Loan Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Loan Agreement shall mean and be a reference to
the Loan Agreement, as amended hereby.

[Remainder of this page intentionally left blank; Signature page follows]

7

4816-3512-3855, v.1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrowers have caused this Amendment to be duly executed and
delivered by its duly authorized officer as of the date first above written.

 

PREFORMED LINE PRODUCTS COMPANY

 

By:

/s/ Michael Weisbarth

Name:

Michael Weisbarth

Title:

Vice President - Finance

 

PREFORMED LINE PRODUCTS (AUSTRALIA) PTY LTD

 

By:

/s/ Robert G Ruhlman

Name:

Robert G Ruhlman

Title:

Director

 

BELOS-PLP S.A.

 

By:

/s/ Robert G Ruhlman

Name:

Robert G Ruhlman

Title:

Director

 

PT PREFORMED LINE PRODUCTS INDONESIA

 

By:

/s/ Robert G Ruhlman

Name:

Robert G Ruhlman

Title:

Owner

 

ACCEPTED BY:

 

PNC BANK, NATIONAL ASSOCIATION,

as Bank

 

By:

/s/ Sherri A Barr

Name:

Sherri A Barr

Title:

Senior Vice President

 

8

4816-3512-3855, v.1